Citation Nr: 1749832	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-10 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for left knee status post total knee arthroplasty (TKA) (left knee disability), currently rated as 50 percent disabling.

2.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability

3.  Entitlement to service connection for a right ankle disability, to include as secondary to a service-connected left knee disability.

4.  Entitlement to service connection for bilateral pes planus, to include as secondary to a service-connected left knee disability.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION


The Veteran served on active duty from April 1953 to March 1955.

These matters come before the Board of Veterans' Appeals (Board) on appeal    from an April 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

In April 2015, the Board, inter alia, denied the Veteran's claim for rating in excess of 50 percent for his left knee disability and remanded his claims for entitlement     to a TDIU and for service connection for right knee, right ankle, and bilateral pes planus disabilities.  The Veteran appealed the Board's denial of his increased rating claim to the United States Court of Appeals for Veterans Claims (Court).  

In July 2016, the Board denied the Veteran's claim for service connection for a right knee disability and remanded his claims for a TDIU and service connection   for right ankle and pes planus disabilities.  The Veteran appealed the Board's denial of his right knee claim to the Court.  

In a July 2016 memorandum decision, the Court vacated the portion of the Board's April 2015 decision to the extent that it denied entitlement to a rating in excess of 50 percent for his left knee disability and remanded the claim to the Board.  

In March 2017, the Board remanded the Veteran's increased rating claim for his   left knee disability for action consistent with the memorandum decision.

In a June 2017 Order, the Court, pursuant to a joint motion for remand (JMR) vacated the Board's July 2016 decision that denied service connection for a right knee disability and remanded the claim to the Board.

The aforementioned claims have been returned to the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA   will notify the appellant if further action is required.


REMAND

As noted above, the Veteran's increased rating claim for his left knee disability  was remanded for additional development in March 2017. The AOJ did not issue a supplemental statement of the case (SSOC) addressing the claim prior to returning it to the Board.  Accordingly, a remand for the issuance of a SSOC is required.  

With regard to the Veteran's right knee claim, the JMR found that the Board erred in relying on the August 2015 opinion because the clinician did not render the requested opinion.  While the clinician stated that there was no objective evidence that would confirm a permanent aggravation beyond normal progression, the clinician did not opine whether it was at least as likely as not that the Veteran's right knee was aggravated by his left knee disability.  The JMR further directed   that upon remand the Veteran should be provided a new VA knee examination to address the issue of aggravation.  In light of the JMR's findings, another VA knee examination is warranted.  

Additional clarification is required with respect to the Veteran's pes planus claim.  The July 2016 remand requested an addendum opinion addressing whether the Veteran's pes planus was at least as likely as not permanently worsened by his service-connected left knee disability.  In a September 2016 addendum opinion,      a VA clinician opined that there was no objective evidence that the Veteran's pes planus was permanently worsened as a result of his service-connected left knee disability.  Nevertheless, as the clinician did not render the requested opinion, another addendum opinion is required.  

With regard to the Veteran's TDIU claim, if the remanded service connection claims are granted it could impact the outcome of the TDIU claim.  Likewise,       the Veteran's right ankle claim could be impacted by the outcome of his service connection claim for bilateral pes planus. Accordingly, these claims are intertwined and they must also be remanded.  

With regard to the Veteran's TDIU claim, as it is being remanded the Veteran should be afforded another opportunity to submit a VA Form 21-8940. The Veteran is advised that failure to return a completed form could negatively affect his claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence").

Finally, on remand, any relevant ongoing treatment records should also be requested.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  Expedited handling is requested.)

1.  Obtain any available updated VA treatment records dated since March 21, 2017 and associate them with the claims file.  

2.  Ask the Veteran to provide the names and addresses of all private medical care providers who have recently treated him for his disabilities on appeal.  After securing any necessary releases, the AOJ should request any relevant records identified that have not already been associated with record.  If any requested records are not available, the Veteran should be notified of such.

3.  The Veteran should be requested to fully and accurately complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. 

4.  Schedule the Veteran for a VA knee examination         to address his claim for service connection for a right    knee disability.  The claims file must be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should and opine:

a.  Whether it is at least as likely as not (50 percent or greater probability) that any right knee disability was caused by the Veteran's service-connected left knee disability, to include any gait disturbance or falls due to the Veteran's service-connected left knee.  Please explain why or why not.

b.  If not, whether it is at least as likely as not (a 50 percent or greater probability) that any right knee disability was caused by the Veteran's service-connected left knee disability, to include any gait disturbance or falls due to the Veteran's service-connected left knee.  Please explain why or why not.

5.  Return the claims file to the VA clinician who authored the September 2016 pes planus opinion.  If that clinician is not available, the claims file should be forwarded to another VA clinician for review.  If a new examination is deemed necessary to respond to the questions presented, one should be scheduled.  Following review of the claims file, the examiner should state whether it at least as likely as not (a 50 percent or greater probability) that the Veteran's pes planus has been worsened beyond the normal progression as a result of his service-connected left knee disability, to include any gait disturbance related to his left knee disability.  If so, the clinician should attempt to quantify the degree of aggravation beyond the baseline level of disability attributable to the Veteran's left knee disability.  Please explain why or why not.

If, and only if, the examiner opines that the Veteran's pes planus has been worsened beyond the natural progression by the left knee disability, the examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that any right ankle disability present during the pendency of the appeal was a) caused by; or (b) has been worsened beyond the normal progression by the Veteran's pes planus.  If so, the clinician should attempt   to quantify the degree of aggravation beyond the baseline level of disability attributable to the Veteran's pes planus disability.  Please explain why or why not.

6.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




